Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment, response and IDS dated 5/13/22 is acknowledged.
Claims 14-19 have been withdrawn.
Claims 1-13 have been previously examined as being elected.
Claim 2 has been canceled.
Claims 1 and 3-19 are pending.
Claims 1 and 3-13 will considered for examination. 
The following double patenting rejections have been maintained:
Double Patenting
Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11091877 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen, cited on IDS). 
Instant claims are directed to: A structure for the controlled release of at least one active substance, wherein the structure comprises: at least said active substance; and a cellular solid material comprising cellulose nanofibers (CNF), wherein the structure has a density of less than 1000 kg/m3, and more than 50% of the total volume of the cells of the cellular solid material are closed cells. Instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc.
The above patent (U.S. Patent No. 11091877) also claims cellular solid material comprising cellulose nanofibers (CNF) and a surfactant.  Instant claims recite “a density of less than 1000 kg/m3”. However, the claims do not recite any lower limit and hence can include “a density of less 500 kg/m3” of the patented claims. 
The copending claims do not recite the instant claimed limitation, “more than 50% of the total volume of the cells of the cellular solid material are closed cells”.
Cervin teaches a strong, water-durable and wet resilient cellulose nanofibril stabilized foams in order to resolve the problems related to the formation of large cavities inside the dry material and to prepare a more uniform pore structure (p 11683, col. 1). Cervin teaches that by controlling the charge density of cellulose nanofibrils (CNFs), it was possible to prepare dry foams with different densities, the lowest density being 6 kg/m3 i.e., a porosity of 99.6%) (abstract). Cervin states (p 11684) that for a given amount of CNF gel it was possible to prepare wet foams with different volumes (volume fraction of air). Fig. 2 and Table 1 of Cervin shows the preparation of CNF dry and stabilized foam, and its properties including CNF charge density, volume increase, density, porosity etc. Cervin teaches that (p 11686) the cellulose nanofibers show the cellular structure and the homogeneity of the foam throughout the material. With respect to determining the pores are closed (not interconnected) or open (interconnected), Cervin states that the foam prepared from CNF have a significant part of closed pores (p 11688, col. 2). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, in the form of dry solid foams, to have high homogeneity and porosity, wherein the pores are less interconnected (more closed cells). One skilled in the art would have been motivated to do so because Cervin teaches that the foams avoids large cavities and instead provide homogeneity with respect to pore structure and also have increased capability to absorb liquid several times more than its weight in water and also release liquids, upon compression. Cervin further teaches that the CNF fibers are highly water stable and water resilient. While the patent claims and Cervin reference does not teach the numerical limits of closed cells (instant claims 1 and 2), Table 1 of Cervin shows porosity as high as 99.6% and further states a significant portion are closed cells. Hence, one of an ordinary skill in the art would have been able to prepare CNF nanofibers (of patented claims) with high porosity having the desired percentage of closed cells. 
While instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc., the claimed surfactant in the above patent constitutes a species that is included in the broad genus pharmaceutically acceptable agent and chemical reagent. With respect to the instant claimed sustained release, instant claims 3 and 4 do not recite any specific active agent or the release rate. Whereas, Cervin teaches that the CNF are capable of absorbing and releasing liquids by controlling the porosity and density. 
Laukkanen teaches sustained release drug delivery systems comprising cellulose nanofibrils, for delivering a number of bioactive agents (page 8, l 3-10), where the CNF has a high water-retention, ability to form stable gels, have high density network of highly fibrillated celluloses (col. 9, l 25-28). Laukkanen teaches that CNF can be prepared as gels or hydrogels, in different shapes (page 11) to incorporate a number of active agents such as those listed on pages 14-19). Laukkanen teaches that the CNF matrix with bioactive agents is used for various routes of administration such as sub-lingual, topical, ocular, transdermal etc (page 20, l 3-11). Laukkanen teaches that the drug release is measured based on various factors such as porosity, area and thickness of the matrix, amount of drug etc (pages 36-37).
Valo teaches highly porous cellulose nanofibers for oral drug delivery systems. Valo teaches CNF for coating beclomethasone dipropionate (BDP) nanoparticles, and teaches that the source of CNF enables different release systems- immediate and sustained release (abstract). Valo teaches that the drug release is controlled by the structure and interactions between nanoparticles and the cellulose matrix, and the cellulose nanocomposite structures are very useful in pharmaceutical nanoparticle applications. Col. 2 of page 69 teaches highly porous nanofibrous cellulose hydrogels that prevent the aggregation of the nanoparticles more efficiently compared to conventional microcrystalline cellulose. Section 3.2 describes BDP nanoparticles immobilized into various NFCs and teaches that the BDP nanoparticles immobilized in CNF nanofibers show long term stability. Fig. 7 shows a sustained release pattern from CNF matrix materials. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims as drug delivery systems or providing sustained release of bioactive agents and for administering the delivery system in various routes including oral, sub-lingual or other mucosal delivery systems (such as claims 9-13) because Laukkanen and Valo teaches that CNF matrix systems are effective drug delivery systems and provide a sustained release of several bioactive agent in a number routes of administration. Further, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, and further use the same for coating any active agent (claim 6), including surfactants (patented claims) or drugs (claims 7 -9) such as beclomethasone dipropionate, for providing a controlled or sustained release of the active embedded in the fibers because Valo teaches that porous CNF nanofibers are very versatile and useful as a coating for providing controlled drug delivery. 


Claims 1, 3-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10907020 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al (submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen). 
Instant claims are directed to: A structure for the controlled release of at least one active substance, wherein the structure comprises: at least said active substance; and a cellular solid material comprising cellulose nanofibers (CNF), wherein the structure has a density of less than 1000 kg/m3, and more than 50% of the total volume of the cells of the cellular solid material are closed cells. Instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc.
The above patent (U.S. Patent No. 11091877) also claims cellular solid material comprising cellulose nanofibers (CNF) and a surfactant.  Instant claims recite “a density of less than 1000 kg/m3”. However, the claims do not recite any lower limit and hence can include “a density of less 500 kg/m3” of the patented claims. 
The copending claims do not recite the instant claimed limitation, “more than 10% of the total volume of the cells of the cellular solid material are closed cells”.
Cervin teaches a strong, water-durable and wet resilient cellulose nanofibril stabilized foams in order to resolve the problems related to the formation of large cavities inside the dry material and to prepare a more uniform pore structure (p 11683, col. 1). Cervin teaches that by controlling the charge density of cellulose nanofibrils (CNFs), it was possible to prepare dry foams with different densities, the lowest density being 6 kg/m3 i.e., a porosity of 99.6%) (abstract). Cervin states (p 11684) that for a given amount of CNF gel it was possible to prepare wet foams with different volumes (volume fraction of air). Fig. 2 and Table 1 of Cervin shows the preparation of CNF dry and stabilized foam, and its properties including CNF charge density, volume increase, density, porosity etc. Cervin teaches that (p 11686) the cellulose nanofibers show the cellular structure and the homogeneity of the foam throughout the material. With respect to determining the pores are closed (not interconnected) or open (interconnected), Cervin states that the foam prepared from CNF have a significant part of closed pores (p 11688, col. 2). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, in the form of dry solid foams, to have high homogeneity and porosity, wherein the pores are less interconnected (more closed cells). One skilled in the art would have been motivated to do so because Cervin teaches that the foams avoids large cavities and instead provide homogeneity with respect to pore structure and also have increased capability to absorb liquid several times more than its weight in water and also release liquids, upon compression. Cervin further teaches that the CNF fibers are highly water stable and water resilient. While the patent claims and Cervin reference does not teach the numerical limits of closed cells (instant claims 1 and 2), Table 1 of Cervin shows porosity as high as 99.6% and further states a significant portion are closed cells. Hence, one of an ordinary skill in the art would have been able to prepare CNF nanofibers (of patented claims) with high porosity having the desired percentage of closed cells. 
While instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc., the claimed surfactant in the above patent constitutes a species that is included in the broad genus pharmaceutically acceptable agent and chemical reagent. With respect to the instant claimed sustained release, instant claims 3 and 4 do not recite any specific active agent or the release rate. Whereas, Cervin teaches that the CNF are capable of absorbing and releasing liquids by controlling the porosity and density. 
Laukkanen teaches sustained release drug delivery systems comprising cellulose nanofibrils, for delivering a number of bioactive agents (page 8, l 3-10), where the CNF has a high water-retention, ability to form stable gels, have high density network of highly fibrillated celluloses (col. 9, l 25-28). Laukkanen teaches that CNF can be prepared as gels or hydrogels, in different shapes (page 11) to incorporate a number of active agents such as those listed on pages 14-19). Laukkanen teaches that the CNF matrix with bioactive agents is used for various routes of administration such as sub-lingual, topical, ocular, transdermal etc (page 20, l 3-11). Laukkanen teaches that the drug release is measured based on various factors such as porosity, area and thickness of the matrix, amount of drug etc (pages 36-37).
Valo teaches highly porous cellulose nanofibers for oral drug delivery systems. Valo teaches CNF for coating beclomethasone dipropionate (BDP) nanoparticles, and teaches that the source of CNF enables different release systems- immediate and sustained release (abstract). Valo teaches that the drug release is controlled by the structure and interactions between nanoparticles and the cellulose matrix, and the cellulose nanocomposite structures are very useful in pharmaceutical nanoparticle applications. Col. 2 of page 69 teaches highly porous nanofibrous cellulose hydrogels that prevent the aggregation of the nanoparticles more efficiently compared to conventional microcrystalline cellulose. Section 3.2 describes BDP nanoparticles immobilized into various NFCs and teaches that the BDP nanoparticles immobilized in CNF nanofibers show long term stability. Fig. 7 shows a sustained release pattern from CNF matrix materials. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims as drug delivery systems or providing sustained release of bioactive agents and for administering the delivery system in various routes including oral, sub-lingual or other mucosal delivery systems (such as claims 9-13) because Laukkanen and Valo teaches that CNF matrix systems are effective drug delivery systems and provide a sustained release of several bioactive agent in a number routes of administration. Further, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, and further use the same for coating any active agent (claim 6), including surfactants (patented claims) or drugs (claims 7 -9) such as beclomethasone dipropionate, for providing a controlled or sustained release of the active embedded in the fibers because Valo teaches that porous CNF nanofibers are very versatile and useful as a coating for providing controlled drug delivery. 


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11091877 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al (submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen), and further in view of US 2011/0171275 to Jiang et al (Jiang).
 Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10907020 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al (submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen), and further in view of US 2011/0171275 to Jiang et al (Jiang).
The patented claims of U.S. Patent No. 11091877 and U.S. Patent No. 10907020 do not recite the floating delivery device of claim 12.
Jiang et al teaches gastroretentive drug delivery vehicle comprising a hollow vesicle and a drug containing layer, and further an isolating layer and/or water proofing layer (abstract). Jiang teaches that waterproofing polymeric layers and isolating polymer layers are made of ethyl cellulose, cellulose acetate, hydroxypropyl methyl cellulose [0061 & 0064]. Further the gas generating agent is encapsulated in the gas vesicles [0065]. Jiang teaches that the delivery vehicle further comprises a sustained release layer coated over the drug containing vesicle [0069], mixing the drug with sustained release materials, wherein the sustained release materials also include cellulose derivatives such as HPMC, ethyl cellulose, hydroxypropyl cellulose etc [0070]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the drug delivery formulations comprising CNF nanofiber carriers of the above patented claims of U.S. Patent No. 11091877 and U.S. Patent No. 10907020, to prepare oral compositions such gas generating and floating compositions, such as those taught Jiang, as thus arrive at instant claim 12. One skilled in the art would be motivated to do so because while Laukkanen teaches preparing several types of drug delivery formulations such as sub-lingual with cellulose nanofibers, Jiang teaches that cellulose derivatives such as HPMC, HPC, ethylcellulose (Laukkanen also recites cellulose derivatives on page 10) can be employed for floating gastroretentive drug delivery for a prolonged time in stomach or duodenum, allow local delivery of drugs and promote absorption of weakly acidic drugs and fully absorbed in stomach [0002].


Claim Rejections - 35 USC § 103
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being obvious over WO 2016/068771 to Johansson et al or over WO 2016/068787 to Johansson et al (both cited on IDS), EACH in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al (submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen).
Each of the WO 2016/068771 or over WO 2016/068787, both to Johansson et al., is directed to materials comprising cellulose nanofibers (CNF) and anionic surfactant. Both the references have the same disclosure and hence the disclosure of WO 2016/068771 (WO ‘771) has been relied upon for explanation.
WO ‘771 teaches that preparing foam or fibrous web CNFs (page 3, l 16-19), where in the CNFs having a density of less than 500 kg/m3 and at least 50% of the cells of the material having a diameter of at least 10 microns (p 3, l 26-30; p 7, l 9-14 & p 8, l 9-14). WO ‘771 teaches that that the cellular solid CNF material has good mechanical properties and preserves cellular structure (p 5, l 16-17). WO ‘771 teaches that by varying the concentrations of CNF, the properties of the cellular solid materials may be tailored (p 8, l 24-30). WO 771 teaches incorporating a surfactant in the CNFs (p 9, l 25-p 11), and maintain the cellular structure (p 12, l 21-26). Further, WO 771 teaches that the cellular solid material includes additives such as plasticizers, inorganic or organic particles and polymers (p 16, l 28-p17, l5), which read on the instant active agents. 
WO ‘771 teaches that the CNF wet foam is stable for a period long enough to allow it to be dried without collapsing and maintain the cellular structure of the wet foam, and discusses the properties of CNFs such as porosity, Young’s modulus (p 13 and 14, p 21). Table 2 of WO ‘771 shows that the CNF structures containing additives maintain the porous cellular structure and states that with the lowest CNF concentrations, the air content in the wet foams was high and the foams are not stable (p 26, l 15-21). Example 13 (p 32) describes that the porous structure and cellular structure was maintained.
However, WO ‘771 does not teach the instant claim limitation that “at least 50% of the total volume of the cells are closed cells”
While WO ’771 does not explicitly state that the cells are closed, WO ‘771 states that the porosity and cellular structures.
In this regard, Cervin teaches a strong, water-durable and wet resilient cellulose nanofibril stabilized foams in order to resolve the problems related to the formation of large cavities inside the dry material and to prepare a more uniform pore structure (p 11683, col. 1). Cervin teaches that by controlling the charge density of cellulose nanofibrils (CNFs), it was possible to prepare dry foams with different densities, the lowest density being 6 kg/m3 i.e., a porosity of 99.6%) (abstract). Cervin states (p 11684) that for a given amount of CNF gel it was possible to prepare wet foams with different volumes (volume fraction of air). Fig. 2 and Table 1 of Cervin shows the preparation of CNF dry and stabilized foam, and its properties including CNF charge density, volume increase, density, porosity etc. Cervin teaches that (p 11686) the cellulose nanofibers show the cellular structure and the homogeneity of the foam throughout the material. With respect to determining the pores are closed (not interconnected) or open (interconnected), Cervin states that the foam prepared from CNF have a significant part of closed pores (p 11688, col. 2). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of WO ‘771 and that of WO ‘787, in the form of dry solid foams, to have high homogeneity and porosity, wherein the pores are less interconnected (more closed cells). One skilled in the art would have been motivated to do so because Cervin teaches that the foams avoids large cavities and instead provide homogeneity with respect to pore structure and also have increased capability to absorb liquid several times more than its weight in water and also release liquids, upon compression. Cervin further teaches that the CNF fibers are highly water stable and water resilient. While WO ‘771 and WO ‘787 reference does not teach the numerical limits of closed cells (instant claims 1 and 2), Table 1 of Cervin shows porosity as high as 99.6% and further states a significant portion are closed cells. Hence, one of an ordinary skill in the art would have been able to prepare CNF nanofibers (of patented claims) with high porosity having the desired percentage of closed cells. 
While instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc., the above references (WO ‘771 and WO ‘787) teach surfactant as well as pharmaceutical additive. With respect to the instant claimed sustained release, instant claims 3 and 4 do not recite any specific active agent or the release rate. Whereas, Cervin teaches that the CNF are capable of absorbing and releasing liquids by controlling the porosity and density. 
Further, Laukkanen teaches sustained release drug delivery systems comprising cellulose nanofibrils, for delivering a number of bioactive agents (page 8, l 3-10), where the CNF has a high water-retention, ability to form stable gels, have high density network of highly fibrillated celluloses (col. 9, l 25-28). Laukkanen teaches that CNF can be prepared as gels or hydrogels, in different shapes (page 11) to incorporate a number of active agents such as those listed on pages 14-19). Laukkanen teaches that the CNF matrix with bioactive agents is used for various routes of administration such as sub-lingual, topical, ocular, transdermal etc (page 20, l 3-11). Laukkanen teaches that the drug release is measured based on various factors such as porosity, area and thickness of the matrix, amount of drug etc (pages 36-37).
Valo teaches highly porous cellulose nanofibers for oral drug delivery systems. Valo teaches CNF for coating beclomethasone dipropionate (BDP) nanoparticles, and teaches that the source of CNF enables different release systems- immediate and sustained release (abstract). Valo teaches that the drug release is controlled by the structure and interactions between nanoparticles and the cellulose matrix, and the cellulose nanocomposite structures are very useful in pharmaceutical nanoparticle applications. Col. 2 of page 69 teaches highly porous nanofibrous cellulose hydrogels that prevent the aggregation of the nanoparticles more efficiently compared to conventional microcrystalline cellulose. Section 3.2 describes BDP nanoparticles immobilized into various NFCs and teaches that the BDP nanoparticles immobilized in CNF nanofibers show long term stability. Fig. 7 shows a sustained release pattern from CNF matrix materials. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the above WO references as drug delivery systems or providing sustained release of bioactive agents and for administering the delivery system in various routes including oral, sub-lingual or other mucosal delivery systems (such as claims 9-13) because, Laukkanen and Valo teaches that CNF matrix systems are effective drug delivery systems and provide a sustained release of several bioactive agent in a number routes of administration. Further, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of WO references, and further use the same for coating any active agent (claim 6), including surfactants (patented claims) or drugs (claims 7 -9) such as beclomethasone dipropionate, for providing a controlled or sustained release of the active embedded in the fibers because Valo teaches that porous CNF nanofibers are very versatile and useful as a coating for providing controlled drug delivery. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/068771 to Johansson et al or over WO 2016/068787 to Johansson et al, EACH in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen), as applied to claims to 1, 3-11 and 13 above, and further in view of US 2011/0171275 to Jiang et al (Jiang).
The teachings of WO ‘771, WO ‘787, Valo, Laukkanen and Cervin have been discussed above. However, the references do not teach the instant floating delivery device (claim 12).
Jiang et al teaches gastroretentive drug delivery vehicle comprising a hollow vesicle and a drug containing layer, and further an isolating layer and/or water proofing layer (abstract). Jiang teaches that waterproofing polymeric layers and isolating polymer layers are made of ethyl cellulose, cellulose acetate, hydroxypropyl methyl cellulose [0061 & 0064]. Further the gas generating agent is encapsulated in the gas vesicles [0065]. Jiang teaches that the delivery vehicle further comprises a sustained release layer coated over the drug containing vesicle [0069], mixing the drug with sustained release materials, wherein the sustained release materials also include cellulose derivatives such as HPMC, ethyl cellulose, hydroxypropyl cellulose etc [0070]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the drug delivery formulations comprising CNF nanofiber matrix carriers of WO ‘771 and WO ‘787 (modified by Cervin, Valo and Laukkanen references) to prepare oral compositions such gas generating and floating compositions, such as those taught Jiang, as thus arrive at instant claim 12. One skilled in the art would be motivated to do so because while Laukkanen desires preparing several types of drug delivery formulations such as sub-lingual with cellulose nanofibers, Jiang teaches that cellulose derivatives such as HPMC, HPC, ethylcellulose (Laukkanen also recites cellulose derivatives on page 10) can be employed for floating gastroretentive drug delivery for a prolonged time in stomach or duodenum, allow local delivery of drugs and promote absorption of weakly acidic drugs and fully absorbed in stomach [0002]. 





Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
Double patenting rejection
Applicants argue that ‘877 patent and ‘020 patent, as well as Cervin teach closed cells but do not teach controlled release of active agents because the references do not teach the possibility or give any indication of closed cells for releasing active agents in a controlled manner. It is argued that the active substance according to the instant invention can be a chemical agent or pharmaceutically acceptable agents. However, applicants argue that because an active substance to be transported to a specific target site or at a controlled rate or both, the active substance (i.e., surfactant) taught by patent claims and Cervin do not meet the instant active agent. 
Applicants’ arguments are not found persuasive because firstly, the present claims, except 9, does not recite any particular or specific activity associated with the active agent. The claimed active substance does not exclude the argued surfactant. Thus, a surface- active substance taught by Cervin or the patented claims meet the instant active substance and in particular the claimed chemical substance. Further for the active agents including therapeutic or prophylactic agents, the present rejection is not based on the patented claims or Cervin or Laukkanen or the patent claims alone and instead the rejection is over a combination of references. The present rejection relies on Laukkanen and Valo to show that cellulose nanofiber containing compositions can be used for drug delivery by various routes.
It is argued that Laukkanen describes drug-loaded carbon-nanofiber hydrogel films that are open porous network structures without any closed cells (exhibit 1), as opposed to close cell structure. It is argued that in Laukkanen the drug has to diffuse a long, winding route within the cell walls surrounding the closed cells to reach the outer edges of the material. It is argued that Laukkanen does not provide any guidance to incorporate an active agent into cellular solid material and provide a different release behavior and improved control of the release of the active substance. It is argued that Valo teaches CNF hydrogels containing drug/protein nanoparticles for drug release, wherein the hydrogels are open porous and not closed cells, with far less than 50%of the total volume of the cells in an aerogel are closed.
In response to the applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, Applicants’ arguments are not persuasive because even though Laukkanen and Valo do not teach nanofibers having the claimed closed cell structure, the rejection does not rely on Laukkanen for closed structure and the rejection does not suggest modifying the composition of Laukkanen and instead suggests modifying the composition of the patented claims with the teachings of Cervin, Laukkanen and Valo. One of an ordinary skill in the art would have looked to the analogous teachings of Cervin, Laukkanen and Valo and motivated to modify the claims of the above patents to employ not only a surfactant but also employ an appropriate bioactive agent, with an expectation to deliver the active agent to a specific target site because Laukkanen suggests delivering active agent by various routes such as transdermal, lingual, ocular etc (p 20, l 3-11), and the amount of drug released is based on factors such as porosity, area and thickness of the matrix, amount of drug etc (p 36-37). Further, with respect to the porosity, Valo teaches employing highly porous cellulose nanoparticles for oral drug delivery. Even though Valo and Laukkanen fails to teach closed cells 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the references are directed to compositions comprising cellulose nanofibers. While Cervin teaches stable porous cellulose nanofibers with increased capability to absorb several times its weight in water and also release the absorbed substance, Laukkanen and Valo teaches cellular nanofibers provide drug release. Hence, one of an ordinary skill in the art before the effective filing date of the instant invention would have expected that the modification of the patented claims with the teachings of Laukkanen and Valo i.e., use the cellulose nanofibers of patented claims having a high porosity for delivering drugs or other pharmaceutical active agents, would provide a desired controlled release of the active agent.   
With respect to claim 12, Applicants argue that all of the dependent claims are patentable for similar reasons as presented with respect to claims 1-11 and 13. It is argued that Jiang does not remedy the deficiencies of Cervin, Laukkanen and Valo.
However, Applicants arguments regarding the teachings of Cervin, Laukkanen and Valo have been addressed and incorporated herewith. Hence, the rejection has been maintained. Applciants have not provided any specific arguments regarding the teachings of Jiang. 
          
Rejection of claims 1-11 and 13 as being obvious over WO 2016/068771  (Johansson) or  WO 2016/068787 (Johansson-1), each in view of Cervin, Laukkanen and Valo.
Applicants argue that none of Johansson, Johansson-1, Cervin, Laukkanen and Valo taken alone or in combination does not make obvious a structure for the controlled release of at least one active substance from the structure, wherein the structure comprises: at least said active substance; and a cellular solid material,” and where “more than 50% of the total volume of the cells of the cellular solid material are closed cells”. It is argued that Johansson and Johansson-1 teach surfactants that may be anionic or non-ionic, and the cellular solid materials are closed cells, however, none of an ordinary skill in the art would not have understood from Johansson or Johansson-1 that it is possible to use cellular solid materials having closed cells for controlled release of an active substance. Applicants argue that none of Cervin, Valo or Laukkanen remedies these deficiencies for the reasons discussed above. 
Applicants’ arguments are not found persuasive because firstly, the present claims, except 9, does not recite any particular or specific activity associated with the active agent. The claimed active substance does not exclude the argued surfactant. Thus, a surface- active substance taught by Cervin or Johansson references meet the instant active substance and in particular the claimed chemical substance. Further for the active agents including therapeutic or prophylactic agents, the present rejection is not based on the patented claims or Cervin or Laukkanen or Johansson references alone, and instead the rejection is over a combination of references. Applicants admit that Cervin and Johansson references teaches cellular nanofibers with closed cells. The present rejection relies on Laukkanen and Valo to show that cellulose nanofiber containing compositions can be used for drug delivery by various routes. In response to the argument that Laukkanen and Valo fail to teach closed cells and the drug release from the nanofibers of Laukkanen has to diffuse a long, winding route within the cell walls surrounding the closed cells to reach the outer edges of the material, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Laukkanen suggests that the cellulose nanofibers can be employed for providing a controlled release of bioactive agents, and Valo teaches that highly porous cellulose provides immediate or sustained release of oral drug delivery systems. Hence, one of an ordinary skill in the art would have been motivated to modify the teachings of anyone of Johansson or Johansson-1 by incorporating bioactive agents or drugs for providing a controlled release by various routes of administration. Thus, one of an ordinary skill in the art would have expected that the cellulose nanofibers having closed cells would have provided a controlled release of an active agent by various routes such as oral, transdermal, intranasal routes etc. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
With respect to claim 12, Applicants argue that all of the dependent claims are patentable for similar reasons as presented with respect to claims 1-11 and 13. It is argued that Jiang does not remedy the deficiencies of Johansson, Johansson-1, Cervin, Laukkanen and Valo.
However, Applicants arguments regarding the teachings of Cervin, Laukkanen and Valo have been addressed and incorporated herewith. Hence, the rejection has been maintained. Applciants have not provided any specific arguments regarding the teachings of Jiang.   

Upon further consideration, the following rejections have been withdrawn:

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/072563 to Laukkanen et al (Laukkanen) in view of Cervin et al (Applied Materials and Interfaces, 2016) (submitted on IDS). 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/072563 to Laukkanen et al (Laukkanen) in view of Cervin et al (Applied Materials and Interfaces, 2016) (submitted on IDS), and further in view of US 2011/0171275 to Jiang et al (Jiang).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611